Citation Nr: 0117090	
Decision Date: 06/26/01    Archive Date: 07/03/01

DOCKET NO.  00-05 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased (compensable) rating for scars of 
the right forearm and hand.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R.  Giannecchini,  Associate Counsel

INTRODUCTION

The veteran had active military service from March 1969 to 
August 1970.  This matter came to the Board of Veterans' 
Appeals (Board) on appeal of a September 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York.  In November 2000, the veteran 
testified before a Hearing Officer at the RO.  The Board 
additionally notes that the veteran had perfected an appeal 
as to the issue of an increased rating for traumatic neuritis 
of the right ulnar nerve, evaluated as 30 percent disabling.  
In April 2001, the veteran notified the RO that he was 
withdrawing that issue from his appeal.  Thus, the issue is 
no longer before the Board.  


FINDINGS OF FACT

1. All available information and evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.  

2. The scars of the veteran's right forearm and hand are not 
tender, painful, subject to repeated ulceration, 
productive of limitation of function or more than slightly 
disfiguring.  


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for scars 
of the right forearm and hand have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.31, 4.118, 
Diagnostic Codes 7800, 7803-7805 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  This liberalizing law is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the veteran has been informed of the 
requirements for the benefit sought on appeal.  The RO has 
obtained pertinent private and VA treatment records and 
provided the veteran with a current VA examination.  There is 
no outstanding information or evidence which should be 
obtained.  In sum, the facts relevant to this claim have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA.  
Therefore, the veteran will not be prejudiced as a result of 
the Board deciding this claim without first affording the RO 
an opportunity to consider the claim in light of the VCAA.


I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2000) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  However, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to this 
disability.  In this regard, the Board notes that where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran was granted service connection for scars of his 
right mid-forearm and hand in a February 1971 rating 
decision.  The RO assigned a noncompensable disability 
evaluation.  A subsequent rating decision in September 1998 
continued the noncompensable rating.  

In August 1999, the veteran underwent a VA medical 
examination to evaluate his service-connected scars.  The 
examination report notes that in 1969, the veteran had been 
struck by shrapnel in the right forearm and hand during 
service in Vietnam.  The physical examination disclosed the 
scars to be nontender, non adherent, and firm, without 
ulceration or underlying tissue loss.  The forearm scars were 
noted to exhibit slight depression of less than 1/2 inch.  

Subsequently, in November 2000, the veteran testified before 
a Hearing Officer at the RO.  He reported that he was self-
conscious with respect to his scars, and that at times the 
scars swelled and were tender to touch.  Thereafter, the RO 
received VA medical records, dated from April 1999 to January 
2001.  These records do not reflect complaints or treatment 
concerning the scars on the veteran's right forearm and hand.  

In January 2001, the veteran underwent an additional VA 
medical examination to evaluate his scars.  The examination 
report notes that the veteran's scars were nontender, non 
adherent, and of normal texture, without ulceration or 
underlying tissue loss.  Additionally, the scars were normal 
in appearance, not disfiguring, and productive of no 
limitation of function.  The examiner's diagnosis was scars, 
secondary to shrapnel and nerve repair.  

In a subsequent Statement in Support of Claim (VA Form 21-
4138), dated in April 2001, the veteran indicated that the VA 
examinations for his scars had been given at times when his 
condition was not severe.  He indicated that he had told the 
VA examiners, and the RO, that swelling and tenderness 
existed for long periods of time throughout the year.  

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  

Superficial scars warrant a 10 percent evaluation if they are 
poorly nourished and subject to repeated ulceration of if 
they are tender and painful on objective demonstration.  
Scars may also be rated based on limitation of function of 
the part affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, and 7805.

Disfiguring scars of the head, face or neck warrant a 
noncompensable evaluation if the disfigurement is slight or a 
10 percent evaluation if the disfigurement is moderate.  
38 C.F.R. § 4.118, Diagnostic Code 7800.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

After a review of the claims folder, the Board is of the 
opinion that the criteria for a compensable rating for the 
veteran's scars of the right forearm and hand are not met.  
The relevant medical evidence, to include the report of the 
most recent VA examination in January 2001, shows that the 
scars are not poorly nourished, with repeated ulceration, 
tender or painful on objective demonstration, or productive 
of any functional impairment.  Although the veteran is 
apparently self-conscious about the scars, he has not alleged 
that a compensable evaluation is warranted on the basis of 
disfigurement.  Moreover, the January 2001 examiner described 
the scars as non-disfiguring; the scars are not on the head, 
face or neck; and there is no other indication in the record 
that the appearance of the scars would have any impact on the 
veteran's ability to obtain or maintain employment.  

With respect to the veteran's contention that the scars are 
tender at times, the Board notes that the presence of 
tenderness must be objectively demonstrated.  The veteran has 
not alleged that the tenderness occurs at a particular time 
so it is not possible to schedule an examination so that it 
is performed when the alleged tenderness is present.  None of 
the treatment records associated with the claims folder even 
document a complaint of tenderness associated with the 
scarring.  Moreover, as discussed earlier, the veteran has 
not identified any evidence which could be obtained to 
substantiate his claim.

In light of these circumstances, the Board must conclude that 
the preponderance of the evidence is against the veteran's 
claim.


ORDER

An increased (compensable) rating for a right forearm and 
hand scars is denied.  


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

